Citation Nr: 1742095	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board denied the Veteran's claim of service connection for a back disorder in a February 2016 decision.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the granted a Joint Motion for Partial Remand (Joint Motion) which vacated that portion of the Board's February 2016 decision.

In the same February 2016 decision, the Board remanded the Veteran's claims of  service connection for bilateral hip and ankle disabilities for additional evidentiary development.  Subsequently, in a July 2016 rating decision, the Appeals Management Center (AMC) granted service connection for right and left hip trochanteric bursitis and assigned separate 10 percent disability ratings effective June 5, 2011.  As such, the Veteran's service connection claim for a bilateral hip disability has been resolved in full and the issue is no longer before the Board.

The Veteran's remaining claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 Joint Motion, the parties agreed that the January 2014 VA medical opinion was inadequate because the examiner addressed only causation, not any potential aggravation of the Veteran's back disorder by his service-connected bilateral pes planus.  

The parties to the Joint Motion stated that the Board should remand the Veteran's claim in to obtain an addendum to the January 2014 VA opinion or another VA examination that adequately addressed whether the Veteran's back disability was caused or aggravated by his service-connected bilateral pes planus.  Thus, the Board must remand this matter in order to comply with the terms of the February 2017 Joint Motion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's service connection claim for a bilateral ankle disorder, the Board remanded this claim in February 2016 in order to obtain an addendum opinion discussing whether the Veteran's diagnosis of bilateral ankle bursitis was related to his service-connected pes planus.  The Board noted in its remand that a June 2011 private treatment record reflected that the Veteran had been diagnosed with bilateral ankle bursitis.  In May 2016, a VA examiner concluded it was "less likely than not that any bilateral ankle condition was caused by and/or worsened by an already service-connected bilateral flat feet disability."  However, the VA examiner's opinion failed to consider the June 2011 private treatment record noting a diagnosis of bilateral ankle bursitis.  As such, remand is needed for another addendum VA opinion before the Board can adjudicate this claim.

Finally, since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since April 2016.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to the examiner who conducted the January 2014 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a back disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed degenerative joint disease of the thoracolumbar spine was caused by his service-connected bilateral pes planus?  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed degenerative joint disease of the thoracolumbar spine was aggravated by his service-connected bilateral pes planus?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then forward the Veteran's claims file to the examiner who provided the May 2016 VA opinion (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a bilateral ankle disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed bilateral ankle bursitis was caused by his service-connected bilateral pes planus?  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed bilateral ankle bursitis was aggravated by his service-connected bilateral pes planus?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  The VA examiner is asked to specifically comment on the June 2011 private treatment record that diagnosed the Veteran with bilateral ankle bursitis in addressing the above questions.  The record is in VBMS, with a receipt date of June 8, 2012. 

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




